       Case 1:19-cv-03539-PKC Document 28 Filed 06/14/19 Page 1 of 5
                                            250 WEST 55TH STREET        MORRISON & FOERSTER LLP

                                            NEW YORK, NY 10019-9601     BEIJING, BERLIN, BOSTON,
                                                                        BRUSSELS, DENVER, HONG KONG,
                                                                        LONDON, LOS ANGELES, NEW YORK,
                                            TELEPHONE: 212.468.8000     NORTHERN VIRGINIA, PALO ALTO,
                                            FACSIMILE: 212.468.7900     SAN DIEGO, SAN FRANCISCO, SHANGHAI,
                                                                        SINGAPORE, TOKYO, WASHINGTON, D.C.
                                            WWW.MOFO.COM




June 14, 2019                                                           Writer’s Direct Contact
                                                                        +1 (212) 468.8049
                                                                        CCohen@mofo.com

Via ECF

The Honorable P. Kevin Castel
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:    Bah v. Apple Inc., et al., No. 1:19-cv-03539 (PKC)
       Letter Regarding Plaintiff’s First Amended Complaint

Dear Judge Castel:

        We represent Apple Inc. (“Apple”), a defendant in the above-referenced action, and
respectfully write to address Plaintiff’s First Amended Complaint, filed June 12, 2019. (ECF
No. 24-1.) A pre-motion conference is scheduled for June 18, 2019 at 11:00 a.m. (ECF Nos.
9, 21.) As Apple will address more fully at that conference and in additional briefing if
necessary, Plaintiff’s amendments fail to cure any of the deficiencies raised in Apple’s May
16, 2019 pre-motion letter and instead present additional grounds for dismissal of all claims
against Apple.

1. The First Amended Complaint Fails to Cure Any Deficiencies and Presents New
   Grounds for Dismissal

        As an initial matter, Plaintiff’s amended allegations still impermissibly “lump all the
defendants together” and “provid[e] no factual basis to distinguish” Apple’s alleged conduct
from Defendant Security Industry Specialists’ (“SIS”) alleged conduct. Atuahene v. City of
Hartford, 10 Fed. App’x 33, 34 (2d Cir. 2001). To the contrary, Plaintiff merely replaces
“Defendant” in the original Complaint with “Apple and/or SIS” in the First Amended
Complaint, which is exactly the type of revision the Second Circuit concluded was
insufficient to satisfy Rule 8 of the Federal Rules of Civil Procedure in Atuahene. Id.
(affirming dismissal where plaintiff amended his complaint by “replac[ing] the allegations
against ‘the defendants’ with the names of all the defendants, still failing to identify which
defendants were alleged to be responsible for which alleged violations”). As a result, the
First Amended Complaint fails to provide Apple proper notice of the grounds for Plaintiff’s
claims against it and dismissal is warranted.



ny-1668897
        Case 1:19-cv-03539-PKC Document 28 Filed 06/14/19 Page 2 of 5




The Honorable P. Kevin Castel
June 14, 2019
Page Two


         In addition, Plaintiff continues to resort to speculative allegations that lack factual
support and, therefore, cannot form the basis of a viable claim under Rule 12(b)(6) of the
Federal Rules of Civil Procedure and the applicable pleading standards. As just one
example, while Plaintiff has scaled back his inflammatory allegations regarding Apple’s
purported use of facial recognition technology in connection with its in-store security, the
First Amended Compliant still speculates that “it defies logic that Apple would not adapt its
facial recognition product for commercial use . . . in its stores,” (First Am. Compl. ¶ 54), and
further asserts claims based on Apple’s “possible use of facial recognition technology.” (Id.
at 1, ¶ 140.) As Apple already has stated in its May 16, 2019 letter and to Plaintiff’s counsel
prior to filing the letter, Apple does not use facial recognition technology for in-store security
purposes. (See Apple’s pre-motion letter, dated May 16, 2019, ECF No. 16 at 2-3.)
Plaintiff’s unsupported allegations to the contrary are inaccurate, inflammatory, and
irrelevant, and they should be stricken under Rule 12(f) of the Federal Rules of Civil
Procedure. In addition, many of Plaintiff’s other allegations are similarly speculative and
cannot support a plausible claim under Rule 12(b)(6) of the Federal Rules of Civil Procedure.

        Finally, in an apparent attempt to avoid the implications of well-settled New York
law barring all of Plaintiff’s claims against Apple (as discussed in Apple’s pre-motion letter),
Plaintiff now asserts four generalized causes of action against Apple, apparently premised
upon distinct shoplifting incidents and police reports that allegedly occurred on separate
occasions throughout different states (New York, Connecticut, New Jersey, and
Massachusetts). This manner of pleading further muddles the purported basis for Plaintiff’s
claims, leaving Apple, Defendant SIS, and the Court to guess as to what conduct Plaintiff
alleges gives rise to which specific claim asserted, which state’s laws should apply to each
claim, how Apple (a California corporation with its principal place of business in Cupertino,
California) can be subject to personal jurisdiction in New York, and how venue in the
Southern District of New York is proper for each claim. Thus, in addition to the grounds for
dismissal raised in Apple’s May 16, 2019 pre-motion letter, dismissal is warranted under
Rule 12(b)(2) of the Federal Rules of Civil Procedure for lack of personal jurisdiction and
Rule 12(b)(3) of the Federal Rules of Civil Procedure for improper venue, as Apple will
address more fully in its motion to dismiss the First Amended Complaint.

2. Plaintiff Fails to State a Claim Against Apple

       In addition, as in the original Complaint, all of Plaintiff’s claims asserted against
Apple in the First Amended Complaint fail as a matter of law.

   A. Plaintiff’s Defamation Claim Fails

        Plaintiff cannot avoid the application of New York law to his defamation claim,
despite his scattershot attempt to assert a defamation claim premised upon the disparate


ny-1668897
       Case 1:19-cv-03539-PKC Document 28 Filed 06/14/19 Page 3 of 5




The Honorable P. Kevin Castel
June 14, 2019
Page Three


conduct of disparate actors in four disparate jurisdictions. For defamation claims, New York
courts typically apply the law of the plaintiff’s state of domicile under New York’s choice-
of-law rules, which prioritize the law of the state with the most significant interest in the
litigation. See Babcock v. Jackson, 12 N.Y.2d 473, 481 (1963) (establishing New York’s
interest analysis for choice-of-law issues); Lee v. Bankers Trust Co., 166 F.3d 540, 545 (2d
Cir. 1999) (“Under New York choice-of-law rules in defamation cases ‘the state of the
plaintiff’s domicile will usually have the most significant relationship to the case,’ and its
law will therefore govern.”) (quoting Reeves v. Am. Broad. Co., 719 F.2d 602, 605 (2d Cir.
1983)). Here, Plaintiff is a New York domiciliary, (First Am. Compl. ¶ 90), and as a result,
New York law applies to the defamation claim, regardless of where the defamatory
statements allegedly were made.

        As discussed in Apple’s May 16, 2019 pre-motion letter, Plaintiff’s defamation claim
fails under New York law, primarily because statements made to law enforcement are
afforded a qualified privilege that cannot be overcome absent a showing of malice, which is
not present here. (See Apple’s pre-motion letter, dated May 16, 2019, ECF No. 16 at 6-7.)
While Plaintiff seems to allege a new theory of liability in the First Amended Complaint—
namely that Apple defamed Plaintiff by making false statements about Plaintiff to Defendant
SIS, as opposed to law enforcement—any such communications are protected by a similar
“common interest” qualified privilege under New York law, which also cannot be overcome
without a showing of malice. Thai v. Cayre Grp., 726 F. Supp. 2d 323, 330 (S.D.N.Y. 2010)
(“New York recognizes a qualified common interest privilege when the allegedly defamatory
statement is made between persons who share a common interest in the subject matter.”)
Plaintiff’s own allegations leave no doubt that Apple shares a common interest with
Defendant SIS, who, as Plaintiff concedes, plays a critical role in “security matters
concerning [Apple’s] stores.” (First Am. Compl. ¶ 8.) And, aside from bald, conclusory
allegations regarding alleged malice, Plaintiff fails to plausibly allege that Apple made any
statement with the requisite malice to sustain a claim. As a result, Plaintiff’s defamation
claim fails as a matter of law and should be dismissed.

   B. Plaintiff Fails to State a Viable Claim for Malicious Prosecution

        New York law also applies to Plaintiff’s malicious prosecution claim because there is
no material conflict between the applicable substantive law of malicious prosecution with
respect to New York, Connecticut, New Jersey, and Massachusetts. International Bus.
Mach. Corp. v. Liberty Mut. Ins. Co., 363 F.3d 137, 143 (2d Cir. 2004) (“In the absence of
substantive difference, however, a New York court will dispense with choice of law analysis;
and if New York law is among the relevant choices, New York courts are free to apply it.”).
All four states require a plaintiff to sufficiently plead the same elements to state a claim for
malicious prosecution: (1) that the criminal action was instituted by the defendant against the
plaintiff, (2) that it was actuated by malice, (3) that there was an absence of probable cause


ny-1668897
        Case 1:19-cv-03539-PKC Document 28 Filed 06/14/19 Page 4 of 5




The Honorable P. Kevin Castel
June 14, 2019
Page Four


for the proceeding, and (4) that it was terminated favorably to the plaintiff. Savino v. City of
New York, 331 F.3d 63, 72 (2d Cir. 2003) (elements under New York law); Lo Sacco v.
Young, 564 A.2d 610, 617 (Conn. 1989) (elements under Connecticut law); Brunson v.
Affinity Fed. Credit Union, 199 N.J. 381, 393-94 (N.J. 2009) (elements under New Jersey
law); Gutierrez v. Mass Bay Transp. Auth., 772 N.E.2d 552, 561 (Mass. 2002) (elements
under Massachusetts law). Regardless of which state’s law applies to Plaintiff’s malicious
prosecution claim, therefore, dismissal is warranted because Plaintiff fails to sufficiently
allege that Apple acted with malice, or improper purpose, in reporting the shoplifting
incidents to the police.

        The only portions of the First Amended Complaint that even suggest malice are
Plaintiff’s conclusory allegations that “Apple’s actions constituted malicious prosecution,”
and that Apple “knew or [was] constructively aware” that its identification of the shoplifter
as Mr. Bah was “unreliable.” (First Am. Compl. ¶¶ 37, 131.) Those allegations are entirely
bereft of factual support and cannot provide the basis of a plausible claim for malicious
prosecution under the applicable pleading standards. See Bell Atl. Corp. v. Twombly, 550
U.S. 544, 570 (2007) (To survive a motion to dismiss under Rule 12(b)(6) of the Federal
Rules of Civil Procedure, a plaintiff must plead “enough facts to state a claim to relief that is
plausible on its face.”); Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009) (“Threadbare recitals
of the elements of a cause of action, supported by mere conclusory statements, do not
suffice.”). Plaintiff’s malicious prosecution claim, therefore, should be dismissed.

   C. Plaintiff’s Claims for Intentional or Negligent Infliction of Emotional Distress are
      Duplicative

        Despite amending his Complaint, Plaintiff’s claims for infliction of emotional distress
remain deficient for the very same reasons Apple already addressed in its pre-motion letter,
specifically that the claims are duplicative of his claim for defamation. (See Apple’s pre-
motion letter, dated May 16, 2019, ECF No. 16 at 7-8.) As was the case in the original
Complaint, in the First Amended Complaint, Plaintiff asserts claims for infliction of
emotional distress that rely upon the same allegations that comprise Plaintiff’s deficient
defamation claims (First Am. Compl. ¶ 141 (alleging Plaintiff suffered emotional distress “as
a result of Apple’s repeated false criminal allegations and reckless disregard for the truth or
falsity of the allegations made in Connecticut, Massachusetts, New York, and New Jersey”)).
“The Supreme Court has made it pellucid that a failed defamation claim cannot be recycled
as a tort claim for negligent or intentional infliction of emotional distress.” Hustler
Magazine, Inc. v. Falwell, 485 U.S. 46, 56 (1988). This is true regardless of which state’s
laws apply to Plaintiff’s infliction of emotional distress claims. In addition, the First
Amended Complaint fails to adequately plead the required elements of an intentional or
negligent infliction of emotional distress claim under any of the relevant state’s laws, and
dismissal, therefore, is warranted.


ny-1668897
         Case 1:19-cv-03539-PKC Document 28 Filed 06/14/19 Page 5 of 5




The Honorable P. Kevin Castel
June 14, 2019
Page Five


      D. Plaintiff Fails to State a Viable Claim under the Massachusetts Civil Rights Act

        While far from clear, Plaintiff’s claim under the Massachusetts Civil Rights Act
(“MCRA”), Mass. Gen. Laws ch. 12, §§ 11H-I, appears to be premised on a speculative
connection between shoplifting incidents at Apple stores in Boston and Plaintiff’s apparent
wrongful arrest in New York. But Plaintiff fails to explain how an arrest in New York can
give rise to liability under the MCRA. Nor do the allegations establish a proper venue or a
proper basis for subjecting Apple to personal jurisdiction with respect to the MCRA claim.
In addition to those serious deficiencies (which are fatal to Plaintiff’s claim), Plaintiff fails to
allege that Apple engaged in any conduct that plausibly gives rise to a civil rights claim
under the MCRA. To state an MCRA claim against Apple, Plaintiff must allege that Apple
interfered with his exercise or enjoyment of a constitutional right using “threats, intimidation
or coercion.” Mass. Gen. Laws ch. 12, § 11H; see also Najas Realty, LLC v. Seekonk Water
Dist., 821 F.3d 134, 141 n.8 (1st Cir. 2016) (noting that the MCRA provides a narrower
remedy than a federal claim under 42 U.S.C. § 1983 because liability is limited to conduct
that involves “threats, intimidation or coercion”). No such conduct is even alleged in the
First Amended Complaint, and therefore Plaintiff’s MCRA claim should be dismissed.

3. Proposed Briefing Schedule

       As described above, Apple anticipates moving to strike portions of the First Amended
Complaint, pursuant to Rule 12(f) of the Federal Rules of Civil Procedure, and to dismiss the
First Amended Complaint with prejudice, pursuant to Rules 8, 12(b)(2), 12(b)(3), and
12(b)(6) of the Federal Rules of Civil Procedure. In addition, as previously noted, Apple
may bring a sanctions motion with respect to Plaintiff’s frivolous claims at the appropriate
time. Apple proposes the following briefing schedule, to which Defendant SIS consents:

               Deadline for Moving Briefs:           July 31, 2019
               Deadline for Opposition Briefs:       September 4, 2019
               Deadline for Reply Briefs:            September 20, 2019


                                         Respectfully submitted,

                                         /s/ Carrie H. Cohen

                                         Carrie H. Cohen

cc:    All counsel of record (via ECF)




ny-1668897
